Boyce, J.,
delivering the opinion of the Court:
The Superior Court in and for New Castle County, at the November Term thereof, A. D. 1900, considering the questions of law contained in the case stated, which was read and filed in said court on the twenty-second day of December, the same year, did, upon the joint application of the parties, direct that the same be heard by this Court.
The facts fully appear in the case stated.
The real question in controversy is whether or not the real estate of the defendant corporation, included within the limits of the rights of way and road-beds of the main line of the railroad, and the several sidings and branches thereof, belonging to and operated by the said defendant corporation, and located within the territorial limits of the assessment and collection district of the City of Wilmington, south of Sixth street, not including any buildings erected in whole or in part within the limits of such rights of way, or roadbeds, is exempt from taxation for municipal purposes, under an act of the General Assembly, passed at Dover on the thirty-first day of March, A. D. 1887, entitled, “An Act Relating to Taxes for County and Municipal Purposes.” (Rev. Code, 115.)
Much learning and ability are shown by the briefs of the respective counsel, and the arguments made at the hearing of this cause were interesting and instructive. Several important questions have been raised for our consideration, but it is quite manifest to the Court that it is unnecessary to consider more than the intent of the framers of the Constitution to be gathered from the language employed in Section 1 of Article 8 of the Constitution of 1897; *256and the effect of Section 18 of the Schedule, thereto annexed, upon the exemption clause contained in the said act of Assembly.
Section 1 of said act, being all the body thereof, provides: — " That all the real estate of the Philadelphia, Wilmington and Baltimore Railroad Company, and of all other railroad corporatians within this State, excepting, nevertheless, such real estate of each of the said corporations as shall be included within the limits of the rights of way, or road-beds of their respective lines of railroad, shall be subject to taxation and assessment for county and municipal purposes in the same manner as other like property of individuals is subject thereto for like purposes, any provisions of any existing law or laws to the contrary notwithstanding. Provided, however, that any building erected in whole or in part within the limit of any such right of way or road-bed shall not, by reason of the exemption herein made, be exempted from assessment and taxation, although the land upon which building shall be wholly or in part located, is by this act expressly exempt therefrom.”
Section 1 of Article 8 of the Constitution provides: "All taxes shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax, and shall be levied and collected under general laws, but the General Assembly may by general laws exempt from taxation such property as in the opinion of the General Assembly will best promote the public welfare.”
It is contended, in substance, on the part of the plaintiff that the exemption part of said section of the Constitution is prospective in its operation; that the constitutional provision itself does not exempt any property whatever subject to taxation; that it has had the effect to repeal all exemption laws existing at the time of the adoption of the present Constitution; and that since then, so far as exemptions are concerned, it has required affirmative action by the Legislature expressly exempting from taxation such property as in the opinion of the General Assembly will best promote *257the public welfare. It is true that the exemption part of said section of the Constitution was designed to operate prospectively, but we fail to see how it can be so construed as to render existing exemptions from taxation at the time of the adoption of the Constitution, nugatory. There is nothing in the language of the provision itself which evinces any intent on the part of the framers of the Constitution to abolish or withdraw the then existing exemptions. The right to make certain exemptions from taxation has always been recognized in this State as a right incident to legislative authority, and the exemption part of said constitutional provision, while expressly granting to the Legislature the authority by general laws to exempt from taxation such property as in their opinion will best promote the public welfare, is no more than a recognition in the organic law of a right which has existed here immemorially. And unless it should manifestly appear that the said constitutional provision was designed to operate upon existing exemption laws as a repeal thereof, we are without warrant to give the said provision a positive operation for the purpose of effecting such repeal. To give the said provision such a construction it should clearly and unmistakably appear from the language employed therein, or elsewhere in the Constitution, that it was the purpose of the framers thereof that it should operate as a repeal of existing exemptions. There seems to be a total absence of any such intent or design, and we may reasonably assume that if such had been the purpose of the members of the Convention, language fully expressive of such an intent would have been employed.
It is conceded that the exemption clause contained in the said Act of 1887 was not an excess of legislative authority under the old Constitution, and that it would be competent for the Legislature to pass the same act under the present Constitution. And there can be no doubt that this concession is true.
It is elementary that an act of the Legislature which is valid continues in force and operation until repealed by a subsequent act; and likewise that the courts may not pronounce an act of the *258Legislature invalid, except it be plainly repugnant, either expressly or impliedly, to the fundamental law. We do not find that the said act of 1887 has been repealed by any subsequent act of the Legislature, but on the contrary it is admitted in the case stated that it has not been so repealed. We have already said that it was not repealed or rendered inoperative by Section 1 Article 8 of the Constitution. It only remains to inquire whether it is repugnant to or inconsistent with the Constitution. We have said in effect that it would have been competent for the Legislature at any time since the adoption of the the present Constitution to have reenacted the act of 1887. And it seems to us quite obvious that if the existing statute may be re-enacted without violating some prohibition of the Constitution, either express or implied, then there is no repugnancy between the act and the Constitution. And this being so, the act is not unconstitutional, and not having been repealed it continues in full force and operation.
Again, the Constitution did not render inoperative and void existing statutes, at the time of its adoption, and not inconsistent with it, but on the contrary such statutes were to remain in force until changed by future legislation, as expressly provided by Section 18 of the Schedule, which reads: “All the laws of this State existing at the time this Constitution shall take effect, and not inconsistent with it, shall remain in force, except so far as they shall be altered by future laws.
The said act of 1887 not being inconsistent with the present Constitution, the said section of the Schedule alone preserved it and continued it in force, subject to the will of the Legislature.
The opinion of this Court, therefore, is that the act entitled “An Act Relating to Taxes for County and Municipal Purposes,” passed at Dover, the 31st day of March A. D. 1887, being Chapter 24l, Vol. 18, Laws of Delaware, Rev. Code 115, remains in force, and that by reason thereof the real estate of the defendant corporation, included within the limits of the rights of way and road-beds of the main line of the railroad, and the several sidings *259and branches thereof, belonging to and operated by the said defendant corporation, and located within the territorial limits of the Assessment and Collection District of the City of Wilmington, south of Sixth Street, not including any buildings erected in whole or in part within the limits of such rights of way, or road-beds, is exempt from taxation for municipal purposes under the said act, and that the plaintiff has not the right to collect from the defendant the amount of the tax set forth in the case stated.
It is ordered that this opinion be certified to the said Superior Court for New Castle County.